Name: 95/55/EC: Commission Decision of 28 February 1995 amending for the fifth time Decision 92/571/EEC relating to new transitional measures which are necessary to facilitate the move to the system of veterinary checks provided for in Council Directive 90/675/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: executive power and public service;  foodstuff;  agricultural activity;  cooperation policy;  agricultural policy;  animal product
 Date Published: 1995-03-09

 Avis juridique important|31995D005595/55/EC: Commission Decision of 28 February 1995 amending for the fifth time Decision 92/571/EEC relating to new transitional measures which are necessary to facilitate the move to the system of veterinary checks provided for in Council Directive 90/675/EEC Official Journal L 053 , 09/03/1995 P. 0037 - 0037COMMISSION DECISION of 28 February 1995 amending for the fifth time Decision 92/571/EEC relating to new transitional measures which are necessary to facilitate the move to the system of veterinary checks provided for in Council Directive 90/675/EEC (95/55/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 30 thereof, Whereas Directive 90/675/EEC makes arrangements for a new system of veterinary checks for products entering the Community from third countries; Whereas the Commission, in Decisions 92/399/EEC (2) and 92/571/EEC (3), as last amended by Decision 94/659/EC (4), adopted certain transitional measures to facilitate the move to the new system of veterinary checks provided for in Council Directive 90/675/EEC; whereas these measures expire on 28 February 1995; Whereas it is necessary to extend, for a short period, the new transitional measures which facilitate the gradual implementation of the system established by Directive 90/675/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 8 of Decision 92/571/EEC the date '28 February 1995' is replaced by '30 June 1995'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 28 February 1995. For the Commission Franz FISCHLER Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 221, 6. 8. 1992, p. 54. (3) OJ No L 367, 16. 12. 1992, p. 36. (4) OJ No L 256, 4. 10. 1994, p. 30.